                                        Case 3:21-cr-00011-WHA Document 61 Filed 02/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                 Plaintiff,                             No. CR 21-00011 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   CHEN SONG,                                           REQUEST FOR INFORMATION
                                  14                 Defendant.

                                  15

                                  16        The Court is trying to plan its calendar and asks whether the parties seek a trial in April

                                  17   in light of the superseding indictment. Please respond by FEBRUARY 26 AT NOON.

                                  18

                                  19        IT IS SO ORDERED.

                                  20

                                  21   Dated: February 23, 2021.

                                  22

                                  23
                                                                                              WILLIAM ALSUP
                                  24                                                          UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
